Citation Nr: 0723557	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-27 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a permanent and total evaluation for 
polycythemia vera, currently rated 100 percent disabling.  

2.  Entitlement to service connection for arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active service when he 
retired in August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of entitlement to service connection for arthritis 
is remanded to the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's polycythemia vera is permanently and totally 
disabling.


CONCLUSION OF LAW

The veteran's total disability due to polycythemia vera is 
permanent.  38 C.F.R. §§ 3.102, 3.340 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


Polycythemia Vera

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

In August 2003, the RO granted service connection for 
polycythemia vera and assigned a 100 percent disability 
rating effective from April 30, 2003.

In a July 1991 treatment record, the veteran's private 
physician, R. Silgals, M.D., indicated that he was quite 
concerned that the veteran had polycythemia vera.  He noted 
that he had discussed with the veteran the potentials for 
therapy in this situation, including phlebotomy programs, P32 
administration, and Hydroxyurea, including the potential 
benefits and risks of each treatment.  

In a January 1999 report, the veteran was noted to have 
polycythemia vera and was told to continue treatment with 
hydroxyurea.  At the time of an August 2002 visit, the 
veteran was noted to be in excellent control of his 
polycythemia vera with the use of Hydrea.  Dr. Silgals stated 
that he had now been seeing the veteran for 11 years and 
indicated that he had remained stable.  It was noted that he 
had not required a phlebotomy in several years (1998).  

In a June 2001 VA treatment record, the veteran was noted to 
be taking hydroxyurea twice a day for treatment of 
polycythemia vera.  

In a September 2003 letter, Dr. Silgals indicated that the 
veteran suffered from polycythemia vera which was a permanent 
and life long condition and should not be considered a 
temporary disability.  

In an April 2004 letter, Dr. Silgals noted that the veteran 
suffered from polycythemia vera and was currently maintained 
on a myelosuppressant, Hydroxyurea.  He indicated that the 
veteran had been on this for over a decade.  Dr. Silgals 
stated that it was anticipated that the veteran would 
continue therapy with intermittent follow-up for the 
remainder of his life.  He noted that the veteran's treatment 
required immunosuppressants on a lifetime basis.  

Based on the above evidence, the Board concludes that it is 
reasonably certain that the appellant's total disability will 
continue for the rest of his life.  The veteran has been 
taking a myelosuppressant for many years for his polycythemia 
vera and his treating physician has indicated that the 
veteran will be on such an immunosuppressant for the 
remainder of his life, which is the criteria for a 100 
percent disability evaluation.  38 C.F.R. § 4.117, Diagnostic 
Code 7704 (2006).  Thus, the Board finds that the veteran is 
permanently and totally disabled due to his service-connected 
polycythemia vera.  

Stated differently, the Board finds that the treatment 
records have not established a basis for concluding that the 
veteran is less than totally disabled.  


ORDER

A permanent total disability rating for polycythemia vera is 
granted.




REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran's service medical records reveal complaints of 
"arthritis" on several occasions in service.  An 
antinuclear antibody test performed in August 1985 revealed a 
reading of 1:60/DIFF.  Following service, private treatment 
records contain diagnoses of arthritis.  Moreover, at the 
time of a March 2000 VA outpatient visit the veteran was 
diagnosed as having arthritis.  

The veteran was afforded a VA examination in July 2003 which 
revealed multiple joint pains but normal ranges of motion for 
shoulders, knees, and hips, with unremarkable x-ray findings 
for the knees and elbows.  However, a MRI of the lumbar spine 
in December 2003 revealed evidence of degenerative arthritic 
changes in the lower lumbar facet and disc involvement.  

Arthritis is a chronic disease, meaning that if it was 
adequately shown in service, it will be service connected if 
identified at any time thereafter.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2006).

Given the in-service and post-service findings, an 
examination is needed to obtain a competent opinion as to 
whether the veteran had any form of arthritis in service, and 
whether that form of arthritis has been demonstrated 
currently.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current arthritis, 
including rheumatoid arthritis.  The 
claims folder should be made available to 
the examiner for review, and the examiner 
should acknowledge such review.  The 
examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current arthritis, 
including rheumatoid arthritis, if found, 
had its onset in active service or is 
otherwise the result of a disease or 
injury in active service?  The examiner 
should provide a rationale for the 
opinion.

The veteran is advised that this 
examination is necessary to evaluate his 
claim, and that his failure, without good 
cause, to report for the examinations 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2006).

2.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


